FILED
                            NOT FOR PUBLICATION                             MAR 05 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50212

               Plaintiff - Appellee,             D.C. No. 3:10-cr-04623-LAB

  v.
                                                 MEMORANDUM *
RICARDO ROBLEDO CASTANEDA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                            Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Ricardo Robledo Castaneda appeals from the 120-month sentence imposed

following a guilty-plea conviction for importation of methamphetamine, in

violation of 21 U.S.C. §§ 952, 960, and 963. We have jurisdiction under 28 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291, and we affirm.

       Castaneda contends that the district court erred by finding him ineligible for

safety valve relief pursuant to 18 U.S.C. § 3553(f). The district court’s factual

determination that Castaneda failed to provide truthful and complete information to

the government was not clearly erroneous. See United States v. Mejia-Pimental,

477 F.3d 1100, 1105-06 (9th Cir. 2007). Further, the district court did not abuse its

discretion by denying his request for an evidentiary hearing on this issue. See

United States v. Real-Hernandez, 90 F.3d 356, 362 (9th Cir. 1996).

       Castaneda also contends that the district court erred by declining to award a

minor role adjustment because he was substantially less culpable than the average

co-participant. The district court did not clearly err by declining to award the

adjustment. See United States v. Cantrell, 433 F.3d 1269, 1283-84 (9th Cir. 2006).

In any case, as the district court noted, this issue is moot in light of the

determination under 18 U.S.C. § 3553(f).

       AFFIRMED.




                                            2                                  11-50212